Citation Nr: 1504318	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  10-06 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a left hip disability.

5.  Entitlement to service connection for a right hip disability.

6.  Entitlement to service connection for a left hand disability.

7.  Entitlement to a disability rating in excess of 10 percent for a right wrist disability.

8.  Entitlement to a disability rating in excess of 10 percent for a lumbar spine disability prior to April 30, 2012; from June 1, 2012, to January 27, 2013; and as of March 1, 2013.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1965 to November 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in October 2008 and January 2009 by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the appeal was subsequently transferred to the RO in St. Petersburg, Florida.  The Veteran testified at a personal hearing in June 2012 before a Veterans Law Judge who is unavailable to participate in this decision.  In February 2013 the Veteran declined to exercise the right to another hearing.  A copy of the transcript of the June 2012 hearing is of record.  The case was remanded for additional development in April 2013.

A February 2014 rating decision granted 100 percent ratings under the provisions of 38 C.F.R. § 4.30 effective from April 30, 2012, and from January 28, 2013.  The decision also restored 10 percent ratings from June 1, 2012, and March 1, 2013.  

The issue of entitlement to a temporary total rating under the provisions of 38 C.F.R. § 4.30 for treatment in September 2013 was raised in January 2014, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to an increased rating a lumbar spine disability is REMANDED to the AOJ.


FINDINGS OF FACT

1.  A cervical spine disability was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service, or to have been caused or aggravated by a service-connected disability.

2.  Degenerative joint disease of the left shoulder was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service, or to have been caused or aggravated by a service-connected disability.

3.  Degenerative joint disease of the right shoulder was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service, or to have been caused or aggravated by a service-connected disability.

4.  Degenerative joint disease of the left hip was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service, or to have been caused or aggravated by a service-connected disability.

5.  Degenerative joint disease of the right hip was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service, or to have been caused or aggravated by a service-connected disability.

6.  A left hand disability was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service, or to have been caused or aggravated by a service-connected disability.

7.  The Veteran's right wrist disability is manifested by no more than limitation of motion without ankylosis.


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred or aggravated as a result of active service and is not proximately due to or aggravated by any service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  Degenerative joint disease of the left shoulder was not incurred or aggravated as a result of active service and is not proximately due to or aggravated by any service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  Degenerative joint disease of the right shoulder was not incurred or aggravated as a result of active service and is not proximately due to or aggravated by any service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4.  Degenerative joint disease of the left hip was not incurred or aggravated as a result of active service and is not proximately due to or aggravated by any service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

5.  Degenerative joint disease of the right hip was not incurred or aggravated as a result of active service and is not proximately due to or aggravated by any service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

6.  A left hand disability was not incurred or aggravated as a result of active service and is not proximately due to or aggravated by any service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

7.  The criteria for a rating greater than 10 percent for a right wrist disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate the claims by correspondence dated in June 2008 and April 2009.

The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service medical records, VA treatment and examination reports, private treatment records, and statements and testimony in support of the claims.  The Board notes that the Veteran contends he sustained combat-related injuries to his left hand, neck, shoulders, and hips in October and November 1966 during service in Vietnam, and that service records show he was awarded Purple Heart medals for injuries incurred on October 11, 1966, and November 1, 1966.  The records of treatment on or immediately after those dates are not of record.  However, the Veteran's reports of having been hospitalized for a year are not consistent with the available service treatment evidence of record.  A November 30, 1966, report noted he complained of back pain.  However, that report, subsequent service treatment, examination, and medical history reports, and VA examination reports in January 1968, March 1969, and January 1973 are negative for any indication of injury to the left hand, neck, shoulders, or hips in service.  Although the January 1973 VA examination report shows the Veteran reported treatment for a shoulder separation in September 1971 and during VA examination in June 2013 he reported having had a right shoulder surgery in September 1968 and in March 2010, he has not provided copies of the records of that treatment nor provided information sufficient for further VA assistance to obtain them.

In light of the evidence of record, including characterizations of the Veteran's present left hand, neck, shoulder, and hip disorders upon VA examination in June 2013, there is no reasonable possibility that further VA assistance would substantiate the claims as to these matters.  The development requested on remand in April 2013 has been substantially completed.  The Board finds that further attempts to obtain additional evidence would be futile.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426 (1994).

When VA provide an examination or obtains a VA opinion it must ensure that the examination or opinion is adequate.  The VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent laws and regulations and to adjudicate the claims would not cause any prejudice to the appellant.



Service Connection

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

In the case of a Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2014).  However, that does not create a presumption of service connection for a combat Veteran's alleged disability, and the Veteran is required to meet the evidentiary burden as to service connection such as whether there is a current disability or whether there is a nexus to service which both require competent evidence.  Collette v. Brown, 82 F.3d 389 (1996).

Where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of service as shown by the service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Service connection can be granted for certain chronic diseases if manifest to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  Arthritis is a chronic disease for presumptive service connection purposes.

Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any herbicide agent during that service.  38 C.F.R. § 3.307 (2014).  Certain disabilities if manifest to a degree of 10 percent or more for a herbicide exposed Veteran may be presumed service connected.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014); 78 Fed. Reg. 54,763 (2013).  

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In order to prevail on the issue of entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A Veteran seeking service connection must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, if an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2014).

In this case, the Veteran contends that he has left hand, cervical spine, shoulder, and hip disabilities as a result of injuries sustained during combat service in the Republic of Vietnam.  In statements and testimony in support of the claims, he asserted that in October 1966 he sustained an injury to the left hand from a bullet or shrapnel and that in November 1966 he sustained, injuries including to the cervical spine, shoulders, and hips, when his helicopter crashed.  In correspondence dated in May 2008, he also asserted that arthritis from his service-connected back, jaw, and right wrist disabilities had spread to his neck, shoulders, and hips and that arthritis throughout his body was a result of herbicide exposure.

The service medical records show the Veteran sustained injuries to the low back, right wrist, and jaw in a November 1, 1966, helicopter crash.  A September 1967 consultation report noted he complained of pain in the low back that radiated up to the shoulders, but not to the leg.  Service records and VA examination reports in January 1968, March 1969, and January 1973 are negative for any indication of injury to the left hand, neck, shoulders, or hips in service.  A January 1973 VA examination report shows the Veteran reported treatment for a shoulder separation in September 1971.  No discussion was provided as to the etiology for the shoulder separation.  

A September 2008 VA examination found the Veteran's neck pain, cervical spondylosis, and degenerative joint disease of the right shoulder and hips were less likely caused by or a result of a service-connected injury due to a helicopter crash.  It was noted that X-ray studies revealed cervical spine degenerative spondylosis, an old injury with degenerative change and probable impingement peritendonitis calcaria with amorphous calcification in the rotator cuff adjacent to the greater tuberosity, and bilateral osteoarthritis of the hips with a right coxa magna.  The examiner noted that the severity of arthritis could be secondary to posttraumatic arthritis as the Veteran had worked as an insurance agent and never did physical work to be responsible for the degree of arthritis.

On June 2010 VA examination, the Veteran reported that he sustained a left hand injury in service and that he was unsure if it was a gunshot or shrapnel injury.  The examiner noted a scar to the web of the Veteran's left hand without additional comment as to the disorder.

A June 2013 VA examination included diagnoses of a scar to the web area of the left hand between the thumb and index finger, moderate bilateral degenerative joint disease to multiple proximal and distal interphalangeal joints, degenerative spondylosis from C2 to C7, bilateral shoulder osteoarthritis, and bilateral hip osteoarthritis with right coxa magna.  The examiner described the left web region scar as 4 centimeters to the dorsal aspect and 1 centimeter to the palmar aspect with puckering of the skin, but with no related residual neurovascular deficit.  X-ray studies revealed degenerative or traumatic arthritis to the hands, shoulders, and hips.  The examiner found the Veteran's left hand scar and degenerative joint disease to multiple joints, degenerative spondylosis from C2 to C7, bilateral shoulder osteoarthritis, and bilateral hip osteoarthritis with right coxa magna were less likely as not caused by or a result of in-service injury or manifested to a compensable degrees within a year of service separation.  The examiner further found the disorders were less likely related to herbicide exposure in service or to have been caused or permanently worsened by a service-connected lumbosacral spine disability.  As a rationale, the examiner noted that there was no record of treatment for a left hand wound or injuries to the neck, shoulders, or hips in service, and that there were no entry or exit wounds suggestive of a gunshot wound to the left hand.  There was distortion/indentation to the palmar surface of the hand close to the web area suggestive of a loss of soft tissue that was unlikely to have been missed or not mentioned if it had been present during active service.  A review of the record and medical literature revealed no relationship between herbicide exposure or a service-connected lumbosacral spine disability and the claimed left hand, cervical spine, shoulder, or hip disorders.  It was further noted that X-ray studies in 2005 and 2008 revealed degenerative joint disease to the hands, neck, shoulders, and hips that was, in essence, consistent with the normal aging process.

Based upon the evidence of record, the Board finds a cervical spine disability, degenerative joint disease of the left and right shoulders and left and right hips, and a left hand disability were not manifest during active service and are not shown to have developed as a result of an established event, injury, or disease during active service.  Arthritis to the cervical spine, shoulders, hips, and hand are not shown to have been manifest within the first post-service year nor to have been caused or aggravated by herbicide exposure or a service-connected lumbosacral spine disability.  The Veteran is a combat Veteran for VA compensation purposes and his reports as to having sustained injuries during service in Vietnam are consistent with the circumstances of his service.  However, there is no evidence of arthritis to those joint shown by X-ray examination during service or for many years after service.  The June 2013 VA examiner's opinions are found to be persuasive.  The examiner is shown to have conducted a thorough examination, to have reviewed the pertinent evidence of record, and to have provided adequate rationale for the etiology opinions.  The examiner is also shown to have adequately considered the credible evidence of record.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Board further finds that the Veteran is competent to provide evidence as to observations and some medical matters, but not to establish a medical diagnosis or provide opinions as to etiology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  As questions of medical diagnosis and a relationship to service are complex etiological questions of the type of medical matters which laypersons are not competent to provide, his statements are insufficient to establish service connection.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Board must determine whether claimed disability is type of disability for which lay person is competent to provide etiology or nexus evidence).  There is no indication that the Veteran has any medical training or expertise.

In determining whether evidence submitted by a claimant is credible VA may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995); Buchanan v. Nicholson, 451 F.3d 1331 (2006) (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); Pond v. West, 12 Vet. App. 341 (1999) (in a case where the claimant was also a physician, and therefore a medical expert, that the Board should properly consider the appellant's own personal interest in the outcome of the case).  The Veteran's statements as to having sustained left hand, neck, shoulder, and hip injuries during active service are found to be not credible.  His statements are found to be inconsistent with the service medical records and examination evidence of record and with the information provided by VA examination reports in the years immediately after his separation from active service.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  The Board finds that the preponderance of the evidence is against the claims, and that service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in rating disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of the schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a Veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and the physical or mental condition.  It is thus essential, both in the examination and in the rating of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994).  Rating disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2014).

Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) .  The Board's may discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).

In regard to rating claims involving the musculoskeletal system, regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2014).  The factors of disability reside in reductions of normal excursion of movements in different planes and ratings should consider (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.), (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.), (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.), (d) excess fatigability, (e) incoordination or impaired ability to execute skilled movements smoothly, and (f) pain on movement, swelling, deformity or atrophy of disuse and instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  38 C.F.R. § 4.45 (2014).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2014).

Functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded.  Schafrath v. Derwinski, 1Vet. App. 589 (1993).  Pain itself does not rise to the level of functional loss as contemplated by VA regulations, but pain may result in functional loss if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Mitchell v. Skinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Traumatic arthritis is rated pursuant to the criteria found in Diagnostic Code 5010 of the Schedule, which directs the examiner to rate traumatic arthritis pursuant to the criteria for degenerative arthritis found in Diagnostic Code 5003.  38 C.F.R. § 4.71a (2014).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion of the same joints.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2014).

Diagnostic Code 5215 provides ratings based on limitation of motion of the wrist.  Limitation of palmar flexion in line with the forearm is rated 10 percent disabling for the major wrist and 10 percent for the minor wrist.  Limitation of dorsiflexion to less than 15 degrees is rated 10 percent disabling for the major wrist and 10 percent for the minor wrist.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2014).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).

The pertinent evidence of record includes service medical reports showing the Veteran sustained injuries in a helicopter crash in November 1966.  Records show he complained of right wrist pain in July 1967 and that X-ray studies revealed sclerotic changes consistent with a navicular fracture.  It was noted his wrist responded to a navicular cast and that there was marked relief with injected Decadron and Xylocaine treatment to a cystic lesion distal to Lister's tubercle over the right wrist.  

On March 1969 VA neurologic examination, the Veteran complained that he experienced considerable pain the following day after pitching baseball and had some limitation in twisting motion.  He stated that prolonged sitting and standing caused aching in the hamstrings and shoulders.  The examiner noted that motor function evaluation revealed the Veteran was right handed with no dressing difficulties, good muscular strength bilaterally, and no atrophy, fasciculation, or change in tone.  VA examination in January 1973 revealed normal right wrist range of motion with no neurological deformity.  

A June 2010 VA examination shows that the Veteran complained of bilateral wrist pain with an inability to make a fist due to swelling and an inability to pick up things with his right hand.  A summary of general joint findings revealed bony joint enlargement, deformity, edema, effusion, tenderness, pain at rest, and guarding of movement to the right wrist.  Range of motion studies revealed objective evidence of pain with active motion and dorsiflexion to 50 degrees, palmar flexion to 60 degrees, radial deviation to 10 degrees, and ulnar deviation to 10 degrees.  There was no additional limitation of motion after three repetitions of range of motion.  The examiner noted effects of bilateral arthritis of the hands on usual daily activities and noted bilateral wrist pain was an associated problem.  

A June 2013 VA wrist examination included a diagnosis of residual strain, healed right navicular fracture.  The Veteran complained of some limited movement to the right wrist and that the disorder had remained stable since the 1960s.  The Veteran denied any flare-ups, but stated that his right hand did not seem to work like it did before the helicopter crash in service.  The examiner noted range of motion studies revealed right wrist palmar flexion to 60 degrees and dorsiflexion to 50 degrees with no objective evidence of painful motion,  After repetitive-use testing right wrist palmar flexion was to 60 degrees and dorsiflexion was to 70 degrees.  There was functional loss with less movement than normal, but muscle strength testing was normal.  There was no evidence of ankylosis of the wrist joint.  The examiner noted the Veteran's wrist condition had an impact on his ability to work, but that he stated that with writing he had gotten used to his deformity/disability and had been able to perform his job as an insurance agent for 39 years.  The examiner found the Veteran currently had no neurological symptoms related to the right wrist or hand and that his current right hand symptoms were consistent with degenerative joint disease related to the normal aging process.  

Based upon the evidence of record, the Board finds that the Veteran's service-connected residuals of a right wrist injury are manifested by no more than limitation of motion without evidence of ankylosis.  The Board further finds that the June 2013 VA examiner's opinion is persuasive that he has no present neurological symptoms related to the right wrist injury and that degenerative joint disease in his hands is more consistent with the normal aging process.  Therefore, a rating in excess of 10 percent is not warranted.  The Board finds that the preponderance of the evidence is against the assignment of any higher rating and the claim for an increased rating is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board further finds that there is no evidence of any unusual or exceptional circumstances that would take this issue outside the norm so as to warrant an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2014).  There is a three-step inquiry for determining whether a veteran is entitled to extraschedular rating consideration.  First, a determination is made as to whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the level of disability and symptomatology and is found to be inadequate, then a determination must be made as to whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a Veteran's disability picture and that picture has related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a Veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran's service-connected residuals of a right wrist injury are found to be adequately rated under the available schedular criteria, and the objective findings of impairment are well documented.  The evidence in this case is not indicative of a marked interference with employment as a result of a service-connected disability.  The June 2013 VA examiner noted the Veteran had been able to work in his employment as an insurance agent for 39 years without significant interference due to the right wrist disability.  There is no evidence of other related factors such as frequent periods of hospitalization due to a service-connected disability.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service is not warranted.  38 C.F.R. § 3.321 (2014); Bagwell v. Brown, 9 Vet. App. 337 (1996).  
ORDER

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for a left shoulder disability is denied.

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for a left hip disability is denied.

Entitlement to service connection for a right hip disability is denied.

Entitlement to service connection for a left hand disability is denied.

Entitlement to a disability rating in excess of 10 percent for a right wrist disability is denied.


REMAND

Although the issue of entitlement to an increased rating for residuals of a fracture of the L3-L5 vertebrae was previously remanded for additional development, pertinent evidence as to that matter was added to the record subsequent to the August 2013 supplemental statement of the case.  Private medical records show the Veteran underwent re-exploration for decompression of the L4 nerve root with partial hemilaminectomy, medial facetectomy, and foraminotomy in September 2013.  The Veteran's private treatment records prior to his surgical treatment in 2012 and 2013 have not been obtained by VA.  Therefore, further development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA and private medical records not yet associated with the record, to include private medical records related to surgical treatment in 2012 and 2013.

2.  Schedule the Veteran for a VA examination to determine the severity of residuals of a fracture of the L3-L5 vertebrae.  The examiner should identify all manifest symptoms due to the service-connected disability, including any associated objective neurologic abnormalities.  The examiner should provide ranges of motion and should state whether there is any additional loss of function due to fatigability, incoordination, excess motion, painful motion, or weakened motion.  The examiner must review the evidence of record and note that review in the report.  All necessary tests and studies should be conducted.  

3.  Then, readjudicate the claim.  If the decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


